Order filed January 10, 2017.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-16-00968-CR
                                  ____________

               GUADALUPE WALLY RODRIGUEZ, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 209th District Court
                              Harris County, Texas
                         Trial Court Cause No. 1481921


                                       ORDER
      The clerk’s record was filed January 4, 2017. Our review has determined that
a relevant item has been omitted from the record. See Tex. R. App. P. 34.5(c).
Accordingly, the Harris County District Clerk is directed to file a supplemental
clerk’s record on or before January 20, 2017, containing: the judgment.

      If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record in each appeal containing a certified statement that
the omitted item is not a part of the case file.

                                    PER CURIAM